Citation Nr: 0031857	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of a bipolar disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1974.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1995 
rating decision of the Montgomery, Alabama, Regional Office 
(RO) which denied service connection for a psychiatric 
disorder.  In May 1998, the Board remanded the veteran's 
claim to the RO for additional development.  

In June 1999, the RO granted service connection for a bipolar 
disorder; assigned a 30 percent evaluation for that 
disability under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9432; and effectuated the award as of 
February 2, 1995.  In July 1999, the veteran submitted a 
notice of disagreement with the 30 percent evaluation 
assigned for his psychiatric disorder.  The veteran has been 
represented throughout this appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
psychiatric disability.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's bipolar 
disorder.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  


REMAND

The veteran asserts that the record supports assignment of a 
total schedular evaluation for his psychiatric disorder.  He 
states that he has been awarded Social Security 
Administration (SSA) disability benefits based upon his 
psychiatric disorder.  The reports of August 1996 and 
September 1998 VA examinations for compensation purposes 
indicate that the veteran was treated by a Dr. Silverman 
initially as a private patient and later at the Birmingham, 
Alabama, Department of Veterans Affairs (VA) Medical Center.  
The veteran reported receiving ongoing psychiatric treatment 
at the Birmingham, Alabama, VA Medical Center.  Clinical 
documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A July 1999 SSA Notice of Reconsideration indicates that the 
veteran's disability continued to merit an award of SSA 
disability benefits.  Documentation of the veteran's SSA 
award is not of record.  The Court has clarified that the 
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including a bipolar disorder.  
The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 1991 & 
Supp. 2000) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive 
to, but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the 
prior version of the regulation for the period prior to the 
amendment and utilize the amended regulation for the period 
on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 
2000).  

In reviewing the claims file, the Board observes that the RO 
apparently considered solely 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2000) without addressing the applicability of 38 
C.F.R. § 4.132, Diagnostic Code 9206 (1996) in assigning a 30 
percent evaluation for the veteran's service-connected 
bipolar disorder.  Accordingly, this case is REMANDED for the 
following action:
1.  The RO should request that the 
veteran provide information as to all 
treatment of his psychiatric disorder 
after December 1994 including the names 
and addresses of all treating physicians.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact Dr. Silverman and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should contact the SSA and 
request that it provide documentation of 
veteran's award of SSA disability 
benefits and copies of all records 
developed in association with the award.  

3.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after June 
1996, including that provided at the 
Birmingham, Alabama, VA Medical Center, 
be forwarded for incorporation into the 
record.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

5.  The RO should then readjudicate the 
veteran's entitlement to an evaluation in 
excess of 30 percent for his bipolar 
disorder with express consideration of 38 
C.F.R. § 4.132, Diagnostic Code 9206 
(1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2000); VAOPGPREC 3-2000 (Apr. 
10, 2000); and the Court's holding in 
Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 6 -


